Citation Nr: 1141713	
Decision Date: 11/09/11    Archive Date: 11/21/11

DOCKET NO.  10-00 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for asthma.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active service from March 1995 to December 1995 and from January 2003 to July 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO), in Houston, Texas.  

In May 2010, the Veteran presented testimony at a Travel Board hearing at the RO over which the undersigned Acting Veterans Law Judge presided.  A transcript of the hearing is associated with the claims file.  On the day of the hearing, the Veteran submitted additional evidence along with a waiver of initial RO consideration.  The Board accepts this evidence for inclusion in the record and consideration by the Board at this time.  See 38 C.F.R. §§ 20.800, 20.1304 (2011).  

After this hearing, the Veteran was given 60 days to submit additional evidence.  See 38 C.F.R. § 20.709 (2011).  However, 60 days have passed, yet the Veteran has not submitted any additional evidence of record.  Therefore, the Board will proceed with adjudication of the claims at issue.  

In August 2011, the Board requested a specialist medical opinion from the Veterans Health Administration (VHA).  38 C.F.R. § 20.901(a) (2011).  The report, received in October 2011, has been associated with the claims folder for consideration.


FINDINGS OF FACT

1.  There is probative medical nexus evidence showing the Veteran has current bilateral hearing loss disability that is the result of combat-related acoustic trauma sustained during his active service in the Marine Corps.

2.  There is competent and credible evidence of continuous symptomatology for asthma during the Veteran's two periods of active service and thereafter.  
CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss are met.    38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2011).

2.  The criteria for service connection for asthma are met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Review of the claims file reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of a VCAA letter from the RO to the Veteran dated in October 2008.  In any event, in this case, the Board is granting in full the benefits sought on appeal for both claims.  Thus, there is no need to discuss in detail whether there has been compliance with the notice and duty to assist provisions of the VCAA because, in light of the maximum allowance of the claim, any error is inconsequential and, therefore, at most harmless error.  See 38 C.F.R. § 20.1102.  

Service Connection

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (2011).

Service connection for certain organic diseases of the nervous system may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

If an injury or disease was alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, if consistent with the circumstances, conditions, or hardships of service, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the provisions of 38 U.S.C.A. § 1154(b) do not establish a presumption of service connection, but eases the combat Veteran's burden of demonstrating the occurrence of some in-service incident to which the current disability may be connected.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  That is, the statute provides a basis for determining whether a particular injury was incurred in service, but not a basis to link the injury etiologically to the current condition.  Dalton v. Nicholson, 21 Vet. App. 23, 36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Libertine v. Brown, 9 Vet. App. 521, 523-24 (1996).  In-service incurrence by way of the combat presumption may also be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit Court recently held that medical evidence is not always or categorically required in every instance to establish the required nexus or linkage between the claimed disability and the Veteran's military service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) ("VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to").  Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit stated in Davidson that it has previously and explicitly rejected the view that competent medical evidence is always required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. §§ 1154(a) lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377 (footnote omitted).  For example, a layperson would be competent to identify a "simple" condition like a broken leg, but would not be competent to identify a form of cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 3073-309 (2007).  But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed."  Id. at 308.  See also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Service Connection for Bilateral Hearing Loss

According to VA standards, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends that he developed bilateral hearing loss as the result of acoustic trauma during service in Kuwait and Iraq from January 2003 to July 2003.  Specifically, he alleges that he was exposed to hazardous noise exposure as the result of his military occupational specialty and as the result of combat.  His Armed Forces Of The United States Report Of Transfer Or Discharge (DD Form 214) and his service personnel records confirm that in the Marine Corps he served as an amphibian assault vehicle repairman with an amphibious assault battalion.  In this capacity he says he was exposed to acoustic trauma from artillery and weapons fire, engine noise, and involvement in combat.  He denies wearing hearing protection.  He also denies any significant post-service acoustic trauma.  He dates the onset of symptoms of hearing loss to 2003, gradually worsening post-service.  See May 2010 Travel Board hearing testimony; January 2009 VA audiology examination; December 2009 Substantive Appeal; October 2008 claim.  

The Board presently grants this claim and finds that service connection for bilateral hearing loss is warranted. 

For service connection, it is not required that a hearing loss disability by the standards of 38 C.F.R. § 3.385 be demonstrated during service, although a hearing loss disability by the standards of 38 C.F.R. § 3.385 must be currently present, and service connection is possible if such current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  In other words, the laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Id.  

The United States Court of Appeals for Veterans Claims (Court) also subsequently held that service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service, as opposed to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The January 2009 audiology report reveals current bilateral hearing loss disability according to the clear, established requirements of 38 C.F.R. § 3.385.  As such, the Veteran at the very least has current bilateral hearing loss.  

The Veteran's service treatment records and DD Form 214 confirm that he served in the Marine Corps from March 1995 to December 1995 and from January 2003 to July 2003.  His service treatment records however are negative for any complaints, treatment, or diagnosis of hearing loss.  Reserve service examinations dated in February 1995, November 1995, and November 2000 show bilateral hearing acuity within normal limits.  In short, a hearing loss disability by the standards of 38 C.F.R. § 3.385 was not demonstrated during service.  However, there is no indication in the service treatment records that the Veteran's hearing was tested immediately prior to deployment in January 2003, upon return from deployment in June 2003, or upon release from active duty in July 2003.
 
Moreover, the Veteran credibly relates that he sustained exposure to acoustic trauma during combat service in Iraq and Kuwait in 2003.  In this regard, the Veteran's October 2003 Post-Deployment Health Assessment (DD Form 2796) is positive for a history of combat.  This questionnaire also documents reports of frequent loud noise exposure.  The Veteran's military occupational specialty and the war zone he served in are also supportive of his combat allegation.  Thus, there is sufficient evidence that the Veteran engaged in combat in service such that his lay statements and testimony are sufficient to show the occurrence of combat-related acoustic trauma during service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  In addition, the Department of Defense's Duty Military Occupational Specialty Noise Exposure Listing confirms that the Veteran's military occupational specialty as an amphibian assault vehicle repairman involved a high probability of noise exposure.  Thus, in-service acoustic trauma is confirmed.  And although the combat presumption is in effect as to the in-service element, the Veteran must still present evidence etiologically linking his current bilateral hearing loss to his acoustic trauma during service.  Dalton, 21 Vet. App. at 36-37.  

But once again the Board acknowledges that VA laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  Ledford, 3 Vet. App. at 89.  In fact, a claimant may establish direct service connection for a hearing disability initially manifest several years after separation from service on the basis of evidence showing that the current hearing loss is causally related to injury or disease suffered in service.  Hensley, 5 Vet. App. at 164.  See also 38 U.S.C.A. 1113(b); 38 C.F.R. 3.303(d).  

In this vein, employment records show that the Veteran worked during his reserve service, both pre- and post-deployment, and post-service after 2003 for a power generation company.  The Veteran has testified that his work involves turbine engine repair and despite the nature of his work, he is not exposed to significant noise.  He reports that hearing protection is not required for his employment because of the lack of noise exposure.  Nevertheless, as part of his employment, he has undergone routine audiometric testing since at least as early as July 1997.  Those employment records document slight changes in hearing acuity at different frequencies, both positive and negative, from year to year, but do not reveal hearing impairment for VA purposes prior to August 2008.  However, it appears that a decline in right ear hearing acuity occurred between July 2002 and August 2004, particularly at the lower frequencies.  Employment records also show that significant threshold shifts were found in August 2007, August 2008, and January 2009.  

The Board now turns to the central issue in this case - whether there is sufficient and competent evidence of a nexus (i.e., link) between the Veteran's current bilateral hearing loss and the confirmed acoustic trauma during service in 2003.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).    
In this respect, the evidence in the claims folder contains an unfavorable January 2009 VA medical opinion.  However, the evidence also consists of a favorable October 2011 VHA medical opinion by an otolaryngologist, supported by medical treatise evidence.  

In evaluating the probative value of competent medical evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the Board.  The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  It is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

As to the negative evidence, the Veteran was afforded a VA audiological examination in January 2009 during which he reported a history of military noise exposure without the use of hearing protection.  He also reported occupational noise exposure from work in a machine shop and indicated the use of hearing protection.  Audiometric testing revealed normal to mild sensorineural hearing loss in the right ear and normal to moderate sensorineural hearing loss in the left ear.  Speech discrimination scores were also notably low, recorded as 82 percent in the right ear and 74 percent in the left ear.  The VA examiner concluded that the Veteran's active service did not contribute to his current hearing loss and that it is more likely than not that his current hearing loss is related to his civilian job.  In support of the opinion, the examiner noted that significant threshold shifts were not noted until 2007, 2008, and 2009.  The examiner also found that employment-related audiometric testing conducted pre-deployment in July 2002 and post-deployment in August 2004 did not reveal a change in the Veteran's hearing.  This opinion provides probative evidence against the claim.  

As to the positive evidence, the Board secured an October 2011 VHA medical opinion by an otolaryngologist.  After a thorough review of the evidence in the claims folder, the VHA specialist noted that the Veteran's high frequency hearing loss in both ears associated with noise exposure.  Contrary to the above VA audiological examination, the VHA specialist stated that there is no way to determine when a person will show signs of hearing loss associated with a particular noise exposure.  It could be immediate or "delayed over many years."  In support, an NIH consensus report from 1990 was cited.  The VHA specialist opined that the exposure to excessive noise in service from weapons, combat explosions, and engines "has in some part if not entirely" contributed to the Veteran's current hearing loss.  This VHA opinion lends probative support to the Veteran's claim.  

In this case, the Board finds that the favorable opinion from the VHA otolaryngologist is more probative than the negative opinion from the VA audiological examiner.  The VHA opinion was thorough, supported by a detailed explanation, based on a review of the claims file, and supported by the evidence of record, including the Veteran credible lay statements.  On this point, the Veteran has made credible lay assertions of continuity of symptoms of hearing loss since service in 2003, worsening over the years.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97.  Moreover, the VHA opinion cited probative medical treatise evidence in support of its favorable conclusion.  Medical treatise evidence can provide important support when combined with an opinion of a medical professional.  Mattern v. West, 12 Vet. App. 222, 228 (1999).  See Rucker v. Brown, 10 Vet. App. 67, 73-74 (1997) (holding that evidence from scientific journal combined with doctor's statements was "adequate to meet the threshold test of plausibility").  In this instant case, the medical treatise evidence consisted of a NIH consensus report from 1990 which assessed that hearing loss could begin years after the exposure event in question, adding clear support to Veteran's assertions.    

Accordingly, resolving any doubt in the Veteran's favor, the Board concludes the evidence supports service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service Connection for Asthma

The Veteran maintains that his asthma disorder resulted from exposure to dust, engine fumes, and sandstorms during his military service in 2003 in the Persian Gulf.  He asserts that symptoms of coughing and shortness of breath began during service in 2003, and have continued to worsen since that time.  See October 2008 claim; August 2009 personal statement; December 2009 VA Form 9; May 2010 Travel Board testimony at pages 15-18.  

The Board presently grants this claim and finds that service connection for asthma is warranted. 

The first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability.  38 U.S.C.A. § 1110, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, private treatment records dated from 2004 to 2009 from Hillcroft Medical Clinic reveal diagnoses of bronchial asthma and minimal obstructive airway disease.  These diagnoses were based on pulmonary function tests.  The Veteran consistently reported symptoms of persistent cough, severe at times, as well as shortness of breath.  Thus, there is sufficient evidence of a current respiratory disorder - asthma. 

Service treatment records from both his first period of service in 1995 and his second period of service in 2003 reveal complaints and treatment for respiratory symptoms.  Specifically, service treatment records dated in April 1995 and May 1995 document complaints of continuous coughing.  The Veteran was diagnosed with an upper respiratory infection.  Upon separation from his first period of service in November 1995, the Veteran reported chronic and frequent colds.  During his second period of service, the Veteran asserted he had a persistent cough on a June 2003 dental questionnaire.  In addition, the Veteran's October 2003 Post-Deployment Health Assessment (DD Form 2796) describes symptoms of chronic cough, runny nose, and red eyes during deployment in the Persian Gulf.  On this form the Veteran also maintained he was exposed to trash and oil fires, fuels, solvents, sand, dust, vehicle fumes, and industrial pollution in 2003 during his Persian Gulf service.  In any event, due to his confirmed combat service, there is satisfactory lay evidence of the incurrence of respiratory problems while in service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  Service treatment records, as a whole, provide evidence in support of his claim, as they confirm respiratory symptoms during service.  

Post-service, with regard to continuity of symptomatology, the Veteran says he continued to experience chronic cough symptoms in late 2003 shortly after discharge from service.  See August 2009 personal statement.  Private treatment records dated from 2004 to 2009 from Hillcroft Medical Clinic confirm treatment for symptoms of chronic cough and shortness of breath.  The Veteran was diagnosed with asthma and minimal obstructive airway disease.  Therefore, the Veteran's lay assertions, supported by the medical evidence of record, are credible for purposes of establishing continuity of symptomatology.  Barr, 21 Vet. App. at 310 (2007).  All things considered, the post-service complaints reported by the Veteran are sufficiently similar and close in time to the in-service complaints to demonstrate continuity, adequate to award service connection for asthma.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.     
  
As such, resolving doubt in the Veteran's favor, the Board concludes the evidence supports service connection for asthma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted.    

Service connection for asthma is granted.    



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


